t c memo united_states tax_court raymond and cynthia turner-simmons petitioners v commissioner of internal revenue respondent docket no 3151-03l filed date raymond and cynthia turner-simmons pro sese john w sheffield iii for respondent memorandum findings_of_fact and opinion halpern judge this case is before the court to review a determination made by respondent’s appeals_office appeals that respondent may proceed to collect by levy unpaid taxes with respect to petitioners’ tax_year we review that determination pursuant to sec_6330 unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact the parties have filed a stipulation of facts which with accompanying exhibits except for 2-r and 4-j1 is incorporated herein by this reference petitioners resided in atlanta georgia at the time the petition was filed petitioners filed a joint federal_income_tax return for the return showing a balance due of dollar_figure respondent examined the return and determined a deficiency in tax of dollar_figure the deficiency the examination concluded with petitioners signing an internal_revenue_service irs form 4549-cg income_tax examination changes the form 4549-cg the form 4549-cg recites only computational changes based on reported self-employment_income and a reported pension distribution by signing the form 4549-cg petitioners agreed to immediate_assessment and collection of the deficiency and interest due to date and waived their appeal rights with the irs and their right to contest the deficiency in the tax_court exhibit 2-r was admitted into evidence independent of the stipulation of facts exhibit 4-j was objected to by petitioner and not admitted at trial on brief respondent states that he no longer relies on exhibit 4-j therefore we shall not receive it into evidence petitioner wife wrote the following on the signature page of the form 4549-cg upon receipt of this letter i spoke with mrs dillard on january illegible she explained and was very helpful in pointing out the additional taxes we do not dispute the amount and are presently in an installment_agreement with the irs and will continue to make monthly payments to pay off the amount in full thank you respondent computes that petitioners have a remaining unpaid income_tax_liability for of dollar_figure the remaining liability on date respondent issued to petitioners a notice_of_intent_to_levy and of petitioners’ right to a hearing under sec_6330 petitioners requested a hearing under sec_6330 and pursuant to the request petitioner wife met with appeals officer murphy on january and the sec_6330 hearing at the sec_6330 hearing petitioners did not that amount is respondent’s computation of the remaining liability as of approximately the time of trial respondent computes that amount as follows return liability payment dollar_figure return as filed withholding estimated_tax penalty failure to pay penalty interest form 4549-cg payments -- dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure remaining liability dollar_figure -- dollar_figure -- -- -- -- dollar_figure dollar_figure -- raise as an issue or dispute the adjustments in the form 4549-cg the only issue raised by petitioners at the sec_6330 hearing was that they claimed that they had already paid their income_tax_liability petitioners presented no evidence beyond petitioner wife’s statements that they had paid that liability on date appeals mailed to petitioners a notice_of_determination concerning collection action s under sec_6320 and or the determination the determination addresses the issues raised by petitioners in protesting the levy states that the levy is necessary to ensure efficient collection_of_taxes and confirms that respondent has met the requirements of the applicable laws and administrative procedures opinion i sec_6330 and sec_6331 sec_6331 authorizes the secretary to levy against property and property rights where a taxpayer liable for taxes fails to pay those taxes within days after notice_and_demand for payment is made sec_6331 requires the secretary to send written notice of an intent to levy to the taxpayer and sec_6330 requires the secretary to send a written notice to the taxpayer of his right to a sec_6330 hearing at least days before any levy is begun if a sec_6330 hearing is requested the hearing is to be conducted by appeals and at the hearing the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 c the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy sec_6330 the taxpayer may contest the existence or amount of the underlying tax_liability at a hearing if the taxpayer did not receive a statutory_notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute that liability sec_6330 at the conclusion of the hearing the appeals officer must determine whether and how to proceed with collection taking into account among other things collection alternatives proposed by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary see sec_6330 a taxpayer receiving a notice_of_federal_tax_lien has hearing rights similar to the hearing rights accorded a taxpayer receiving a notice_of_intent_to_levy see sec_6320 we have jurisdiction to review the appeals officer’s determination where we have jurisdiction over the type of tax involved in the case sec_6330 see 122_tc_287 generally we may consider only those issues that the taxpayer raised during the sec_6330 hearing see sec_301_6330-1 q a-f5 proced admin regs see also 118_tc_488 where the underlying tax_liability is properly at issue we review the determination de novo e g 114_tc_176 where the underlying tax_liability is not at issue we review the determination for abuse_of_discretion id pincite whether an abuse_of_discretion has occurred depends upon whether the exercise of discretion is without sound basis in fact or law see 104_tc_367 ii arguments of the parties petitioners dispute the adjustments on the form 4549-cg the adjustments they also argue that none of their income_tax_liability remains unpaid respondent argues that petitioners failed to raise the adjustments during the sec_6330 hearing and that they did not either during that hearing or at trial provide any evidence showing any payments in excess of those credited to their account by respondent iii discussion while petitioners claim that they raised the adjustments at the sec_6330 hearing respondent’s record of what occurred at the hearing states that the only issue petitioners raised was the amount petitioners had paid petitioners have failed to convince us that they raised the adjustments during the sec_6330 hearing also they have failed to convince us that as they claimed at trial they were coerced into signing the form 4549-cg at trial if a taxpayer signs a form 4549-cg under duress or coercion the waivers contained therein of the taxpayer’s rights to contest the deficiency are invalid zapara v commissioner t c __ __ slip op pincite in zapara we held a taxpayer who has signed a form 4549-cg waiving his right to challenge the proposed assessments should be deemed to have had an opportunity to dispute his tax_liabilities and is thereby precluded from challenging those liabilities id previously in 117_tc_324 we held that by signing a form 4549-cg the taxpayers expressly waived the opportunity to obtain prepayment judicial review of their tax_liability for those years as reported above sec_6330 provides that the taxpayer may contest the existence or amount of the underlying tax_liability at a sec_6330 hearing if the taxpayer did not receive a statutory_notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute that liability it is unclear from the two cases whether a taxpayer who signs a form 4549-cg following an examination of his return loses his right to raise the underlying tax_liability in a subsequent sec_6330 hearing because he waived his right to administrative or judicial consideration of the underlying liability by choosing not to receive a statutory_notice_of_deficiency or the examination preceding execution of the form 4549-cg constituted continued petitioners produced no evidence that would show any error in the adjustments they produced no evidence showing that respondent has made any error in crediting their account for all payments received from them with respect to their income_tax_liability nor did they establish that the remaining liability is any less than respondent claims it to be whatever standard of review we apply to appeals’ determination to proceed with collection by levy of the continued an opportunity to dispute the tax_liability recited on the form the former interpretation is suggested by aquirre in which we supported our holding by citing 114_tc_604 for the proposition that a taxpayer who deliberately refuses to accept delivery of a notice_of_deficiency repudiates his opportunity to contest the notice at appeals or in tax_court the distinction could be important in a case with facts different from those before us today consider for example a taxpayer who disagrees with an examiner’s proposed increase in his tax_liability and exercises his right to appeal within the irs by protesting the proposed increase to appeals suppose that appeals rejects his protest and the commissioner sends to the taxpayer’s last_known_address a notice_of_deficiency that conforms to the requirements of sec_6212 suppose further that the notice goes astray and is never delivered and therefore the taxpayer loses his opportunity to petition the tax_court for a redetermination of the deficiency see sec_6213 is the taxpayer precluded from raising the underlying tax_liability in a sec_6330 hearing and if necessary before the tax_court because he already had an opportunity to dispute the tax_liability or is he not precluded from raising the liability because he signed no form 4549-cg and waived no rights to any administrative or judicial consideration if he can raise the underlying tax_liability in a sec_6330 hearing and if dissatisfied with the resolution of the hearing before the tax_court then in effect the actual receipt rule_of sec_6330 replaces the last-known-address-is-adequate rule_of sec_6212 as a trigger for tax_court jurisdiction at least to the extent the taxpayer wishes to dispute the underlying tax_liability remaining liability--and even assuming that petitioners raised the issue of the adjustments in the form 4549-cg at the sec_6330 hearing--petitioners have failed to prove that appeals erred in determining to proceed with collection of that liability iv conclusion we sustain the determination to reflect the foregoing decision will be entered for respondent
